DETAILED ACTION
Claims 1, 3-5, 8, 9, and 11-17 are currently pending in this Office action.  Claims 2, 6, 7, and 10 stand canceled.  Claims 11-16 are withdrawn as being directed to non-elected inventions.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS), filed on 02/04/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. 
Concerning the 103 rejections made over Eberhardt in view of Sustic, page 6-7 incorrectly argues that “consisting essential[] of” in claim 1 limits the scope of claim 1.  This is unpersuasive because applicant’s argument is premised upon a faulty interpretation of present claim 1 and of Eberhardt’s applicability.  Present claim 1 at line 1 contains the transitional phrase “consisting essentially of.” As explained previously and reiterated below, “consisting essentially of” is interpreted as “comprising” when the claims and specification of an application fail to provide a clear indication of the “basic and novel characteristics” of the claimed invention. This is the case here, since the present specification did not define the “basic and novel characteristics” of the present invention. Absent this information, “consisting essentially of” in present claim 1 is interpreted as being inclusive, e.g. as “comprising.”  It thus is irrelevant that Eberhardt also contains a polymerizate in its composition.  Since the present claims are inclusive, it is still proper to apply Eberhard to amended claim 1 and its dependent claims.
As for the combination with Sustic, page 7 argues that: “Sustic teaches to produce a polymer blend using two separate polymers to produce a resultant polymer that is substantially transparent having a single Tg and melting point […] No such resultant single Tg and melting point is necessary in the present invention.”  This is insufficient to distinguish over the present claims.  First, by applicant’s own admission, Sustic teaches “a blend using two separate polymers.”  Second, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., two separate polymers and distinct polymers with their own Tg values and melt viscosities) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As such, the rejection based upon Eberhardt in view of Sustic is still proper.
Concerning the rejection of claim 17 under 103 over Sustic, page 7-8 similarly focuses on how Sustic prepares its polymer.  This is not persuasive because, even assuming arguendo that Sustic results in “a single Tg and melt point,” Sustic at its abstract explicitly describes its composition as a “polymer blend” of two different atactic polymers.  This is unpersuasive because the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  Applicant’s arguments here amount to mere allegations of inoperatbility of the prior art.
As for the 103 rejections made over Heeman in view of Sustic, page 8 relies upon the same arguments regarding Sustic and found unpersuasive for the reasons already discussed.
.

Claim Interpretation
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian
Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v.
E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao,
317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7
USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C.
102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003).
Here, the transitional phrase “consisting essentially of” in claim 1 line 1 is interpreted as “comprising” because the original specification and claims of the present application lack clear indication of the basic and novel characteristics of the present invention.

Claim Rejections - 35 USC § 112
Claim 1 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
or a methyl, pentaerythritol, or glycerin ester thereof” (emphasis added).  In other words, the “methyl, pentaerythritol, or glycerin ester thereof” are a methyl derivative, a pentaerythritol derivative or a glycerin derivative of a natural resin based on colophony or of a natural resin based on tall oil resin.  See specification at [0024].  Appropriate correction is required.
The previous rejection of claims 4 and 5 as being indefinite under 35 U.S.C. 112(b) is withdrawn in light of the narrowing amendment to claim 1.
The previous rejection of claim 10 under 35 U.S.C. 112(d) is also withdrawn in light of the claim’s cancelation.

Claim Rejections - 35 USC § 103
Claims 1, 3-5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhardt et al. (WO 2008/022828 A1) in view of Sustic (US 5723546 A).
With respect to claim 1, Eberhardt at claim 1 discloses a hot-melt adhesive (HMA) containing 10 to 80 wt% of at least one copolymer based on ethylene and/or propylene with C4-C20 α-olefins; 5 to 60
wt% of at least one tackifying resin; 0.1 to 15 wt% of at least polymer based upon C2 to C5 olefins and (meth)acrylic acid ester; and 0 to 45 wt% additives. [0018] discloses tall oil resins and colophony resins as suitable tackifiers.
Eberhardt at [0015] teaches that the at least one copolymer based on ethylene and/or propylene with C4-C20 α-olefins are suitably atactic polyolefins, but is silent as to a mixture of polyolefin-based
polymer containing components a1) and a2) as claimed.
Sustic at Col. 8 lines 5-14 discloses a polymer blend of about 2 to 40 weight percent of a high molecular weight (HMW) atactic poly-α-olefin (APAO) with about 60 to 98 weight percent of a low molecular weight (LMW) APAO and up to 5 weight percent of an additive. The amounts of HMW APAO 
4000 to 16000 g/mol. Col. 5 line 56, claim 7. Claim 15 specifies tackifier as a suitable additive.
According to Col. 4 lines 33-40, the resulting adhesive containing the polymer blend is low crystalline but exhibits high melt viscosity, open time, and tensile strength among other advantages (flexibility and high elongation at low temperatures, high temperature resistance, and improved holding power, shear adhesion failure temperature, green strength).
Given that Eberhardt teaches a hot-melt adhesive containing at least one copolymer based upon ethylene and/or propylene and the advantages of the polymer blend taught by Sustic, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a mixture of polyolefin-based polymer containing components a1) and a2) as now claimed in order to provide a hot-melt adhesive that is low crystalline but exhibits high melt viscosity, open time, and tensile strength as well as flexibility and high elongation at low temperatures, high temperature resistance, and improved holding power, shear adhesion failure temperature, green strength.
With respect to claim 3, Eberhardt at [0015] teaches that the one copolymer based on ethylene and/or propylene with C4-C20 α-olefins are suitably atactic polyolefins, which are copolymers of ethylene or propylene with C4-C20 α-olefins
With respect to claim 4, Eberhardt at [0018] discloses that the tackifying resin can be colophon resins.
With respect to claim 5, Eberhardt at [0018] discloses that the tackifying resin can be a polyterpene resin, phenolically modified polyterpenes; as well as partly or completely hydrogenated hydrocarbon resins; and colophon resins.
With respect to claim 8, Eberhardt at [0028] specifies including up to 3 wt% of stablizers.
With respect to claim 9. Eberhardt at [0034] specifies that the hot melt adhesives possess a viscosity of from 100 to 30,000 mPas as measured at 160°C (Brookfield, spindle 27).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sustic (US 5723546 A).
Sustic at abstract discloses a polymer blend employed in hot melt adhesives (HMA). Col. 8 lines

(HMW) atactic poly-α-olefin (APAO) with about 60 to 98 weight percent of a low molecular weight (LMW)
APAO and up to 5 weight percent of an additive. The amounts of HMW APAO and LMW APAO are adjusted depending upon the amount of additive included. Id. The HMW APAO has a number average molecular weight (Mn) of about 15000 to 30000 g/mol; the LMW APAO has a Mn of 4000 to 16000 g/mol.
Col. 5 line 56, claim 7. Claim 15 specifies tackifier as a suitable additive.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Sustic teaches amounts of a first atactic poly-α-olefin, a second atactic poly-α-olefin, and tackifier that overlap with the corresponding claimed amount of a1), a2), and b), which can be optimized depending upon the amount of tackifier added.  Moreover, Col. 3 lines 24, 25, 50-53 teach that the LMW APAO is present in such an amount that the blend has low crystallinity and optimal tensile strength.
Given that Sustic teaches a HMA containing a mixture of polyolefin-based polymer with a tackifier in amounts overlapping the presently claimed ranges of teach, it would have been obvious to a person .

Claims 1, 3-5, 8, 9, and 17 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Heemann et al. (US 2010/0256274 A1) in view of Sustic (US 5723546 A).
With respect to claims 1 and 17, Heemann at abstract, [0015] discloses a hot-melt adhesive comprising: a) 30 to 90 weight percent of at least one copolymer based upon ethylene and/or propylene optionally with C4-C12-α-olefins; b) 5 to 50 weight percent of tackifier resins; 0 to 15 weight percent of waxes; and 0.1 to 20 weight percent of additives and auxiliaries. As additives and auxiliaries, [0030]-
[0033] disclose stabilizers, adhesion promoters, fillers, and dyes. Suitable tackifiers include natural resins of tall oil resin and rosin resins. [0019].
Heemann at [0015] teaches that the at least one copolymers based on ethylene or propylene are suitably amorphous atactic polyolefins, but does not disclose a mixture of polyolefin-based polymer containing components a1) and a2) as claimed.
Sustic is directed to a HMA, where Col. 8 lines 5-14 discloses a polymer blend of about 2 to 40 weight percent of a high molecular weight (HMW) atactic poly-α-olefin (APAO) with about 60 to 98 weight percent of a low molecular weight (LMW) APAO and up to 5 weight percent of an additive. The amounts of HMW APAO and LMW APAO are adjusted depending upon the amount of additive included. Id. The HMW APAO has a number average molecular weight (Mn) of about 15000 to 30000 g/mol; the LMW
APAO has a Mn of 4000 to 16000 g/mol. Col. 5 line 56, claim 7. Claim 15 specifies tackifier as a suitable additive. According to Col. 4 lines 33-40, the resulting adhesive containing the polymer blend is low crystalline but exhibits high melt viscosity, open time, and tensile strength among other advantages (flexibility and high elongation at low temperatures, high temperature resistance, and improved holding power, shear adhesion failure temperature, green strength).
Given that Heemann teaches a hot-melt adhesive containing at least one copolymer based upon ethylene and/or propylene and the advantages of the polymer blend taught by Sustic, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention 
With respect to claim 3, Heemann at [0015] specifies that the copolymer may be a propylene copolymer of propylene with ethylene, butene, hexene, methylpentene or octene; or an ethylene copolymer of ethylene with propylene, butene, hexene, methylpentene or octene.
With respect to claim 4, Heemann at [0019] disclose that suitable tackifiers include natural resins of rosin resins, which is synonymous with natural resins based on colophony as evidenced by Daintith, Ed., “Colophony” and “Rosin,” A Dictionary of Chemistry, 6th Ed., Oxford University Press, pp. 135, 465-466 (2008).
With respect to claim 5, Heemann at [0019] discloses cycloaliphatic hydrocarbon resins, polyterpene resins, aromatically modified resins, and phenolically modified polyterpenes.
With respect to claim 8, Heemann at [0030] disclose stabilizer as additive.
With respect to claim 9, Heemann at [0040] teaches that the hot-melt adhesives have a viscosity of 25000 to 25000 m·Pas as measured from 170° to 190°C (Brookfield Thermosel, spindle 27), but is silent as to a viscosity measured at 160° C.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977). “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada,
911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In this case, Heeman in view of Sustic teach a hot-melt adhesive containing each of the presently claimed components in the claimed amounts.
While Heemann in view of Sustic do not directly disclose a viscosity measured at 160°C, since each of the claimed components is present and rendered obvious by their combined teachings, a person 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768